DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Patent Prosecution Highway
The Patent Prosecution Highway Petition was granted on 14 July 2022 responsive to the 6 July 2022 request.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the calculating, setting, and executing steps at the end of claim 3 must be shown (e.g., in flowcharts, etc.) or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: antecedent basis should be provided in the specification for calculating “a first target engine output in accordance with a state of charge of the battery”, calculating “a second target engine output [] other than the first target engine output”, “setting a final target engine output based on a greater of the first and second target engine outputs”, and “executing the air density correction irrespective of the operating state []when the final target engine output is based on the second target engine output”, e.g., as recited in (amended, non-original) claim 3.
Claim Objections
Claim 1 is objected to because of the following informalities:  in claim 1, line 8, the double-bracketed “[[and]]” should not appear, and has been ignored by the examiner.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.





[This part of the page intentionally left blank.]
Regarding (amended, non-original) claim 3, applicant has not previously described by what algorithm1, or by what steps or procedure2, i) he calculated, as the target engine output, a first target engine output in accordance with the state of charge of the battery, ii) he calculated a second target engine output in accordance with a power requirement for the internal combustion engine other than the first target engine output, iii) he set a final target engine output based on a greater of the first and second target engine outputs, and iv) he executed the air density correction irrespective of the operating state of the drive system when the final target engine output is based on the second target engine output.
No such method is apparently described, and the examiner is unaware of any basis for such a method in the disclosure.  Accordingly, the examiner believes that applicant has not evidenced possession, to those skilled in the art, of the claimed invention, but has only (if anything) described a desired result in the claims.
Claims 1 to 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 9 and 10, in claim 2, lines 10 and 11, in claim 3, lines 9 and 10, and in claim 6, line 13, “with respect to a decrease in the air density” is indefinite (e.g., decrease in the air density relative to what [baseline], and particularly how is the correcting somehow “with respect to” the decrease, whatever that means?)
In claim 1, line 9 and in claim 2, line 11, “causing the power generated . . .” is indefinite because the power generated apparently has no proper antecedent basis, and no step/act of generating (actual) power (as opposed to calculating a target value for that power) is apparently recited in the claim.
In claim 1, line 12, and in claim 3, lines 12 and 14, “an air density correction” is indefinite (e.g., applicant is apparently not correcting air density per se in any way, but rather is correcting a target engine output based on air density, e.g., an air density correction of the target engine output; cf. claim 6).
In claim 2, line 12, “the air density correction” is indefinite and without apparent antecedent basis (e.g., applicant is apparently not correcting air density per se in any way, but rather is correcting a target engine output based on air density, e.g., an air density correction of the target engine output; cf. claim 6).
In claim 2, line 23, “the required output” is indefinite with no (or insufficient) antecedent basis (e.g., particularly how is the “required output” defined for the claim, what is it an output of, and who or what is it “required” by?).  This portion of the rejection could apparently be overcome by changing, “when the required output is generated for the drive system” to, “when a required output of the internal combustion engine is generated during travel on a road”, if such be applicant’s intent
In claim 2, line 24, “an intermittent combustion operation” is indefinite from the teachings of the specification and the claim context (e.g., particularly how is “intermittent combustion” defined; e.g., if combustion occurs every fourth stroke in a four-stroke engine, is that intermittent combustion, if the driver stops driving the car for lunch, does that create intermittent combustion? Why or why not?)  Similarly, in line 26, “[a] continuous combustion operation” is indefinite from the teachings of the specification and the claim context.  Here, the examiner merely notes he cannot read limitations from the specification (e.g., see the description of FIG. 6) into the claims (MPEP 2111.01, II.)  This portion (vis-à-vis lines 24 and 26 of claim 2) of the rejection could apparently be overcome by adding a final claim clause, “wherein, during the intermittent combustion operation, the internal combustion engine is stopped when the required output is lower than an operation stop line of an operation schedule of the internal combustion engine, and, during the continuous combustion operation, the internal combustion engine is not stopped”, if such be applicant’s intent.
In claim 3, line 10, “causing the generated power . . .” is indefinite because the generated power apparently has no proper antecedent basis, and no step/act of generating (actual) power (e.g., as opposed to calculating a target value for that power) is apparently recited in the claim.
In claim 3, lines 20 to 26 are unclear in their entireties with no basis for these limitations being evident to the examiner in the specification, and with the specification apparently using no such terms or phrases.  See e.g., 37 CFR 1.75(d)(1).
In claim 3, lines 20ff, “calculating [] a first target engine output in accordance with the state of charge of the battery” is indefinite from the teachings of the specification that refers (e.g., outside of non-original claim 3) to no first target state of charge nor calculation of such based on the battery state of charge.
In claim 3, lines 21ff, “a second target engine output in accordance with a power requirement for the internal combustion engine other than the first target engine output” is indefinite in that the specification does nor apparently clarify what the second target engine output and/or power requirement might be, or what it might mean to be “other than” the first target engine output.
In claim 3, lines 23ff, “based on a greater . . .” is indefinite from the teachings of the specification that does not apparently use nor clarify this terminology.
In claim 3, lines 25ff, “irrespective of . . .” is indefinite from the teachings of the specification that does not apparently use nor clarify this terminology.
In claim 6, lines 13 and 14, “thereby causing the power generated power . . .” is unclear, and it is unclear what in the claim might cause generating of (actual) power (e.g., as opposed to calculating a target value for that power) and in what context the (actual) power might be caused to be generated.
The dependency of control method claim 8, depending from control device claim 6, is apparently incorrect, rendering the claim fully indefinite.  (Perhaps claim 8 may have been intended to depend from control method claim 7?)
In claim 8, line 3, “the prescribed vehicle speed” also apparently has no proper antecedent basis and is unclear.
Claim(s) depending from claims expressly noted above are also rejected under 35 U.S.C. 112 by/for reason of their dependency from a noted claim that is rejected under 35 U.S.C. 112.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Komiyama et al. (2002/0123836) in view of Aoki (Japan, 2009-255767; EPO machine translation attached).
Komiyama et al. (‘836) reveals, e.g., in FIGS. 4 to 7:
per claim 1, a hybrid vehicle control method for controlling a hybrid vehicle [e.g., FIG. 4; see also FIG. 6] provided with a drive system with an internal combustion engine [e.g., S1], a generator [e.g., S3] configured to be driven by the internal combustion engine, and a battery [e.g., S5] configured to be charged by power generated by the generator, the method comprising: 
setting a target generated power [e.g., Psg at S20 in FIG. 5; see also FIG. 7] of the generator; 
calculating a target engine output of the internal combustion engine [e.g., Pse at S21 in FIG. 5; see also FIG. 7] in accordance with the target generated power;
Komiyama et al. (‘836) does not reveal e.g., the correcting the target engine output based on the detected air density, and the executing o the air density correction in accordance with the battery state of charge, as claimed.
However, in the context/field of an improved hybrid vehicle and its control  method, Aoki (JP, ‘767) teaches in FIGS. 2, 4, and 5, that when (at S130 in FIG. 2) a battery SOC is less than a lower limit threshold SL (which is itself set based on the atmospheric pressure Pa) the target engine power Pe* is increased (at S140, S160) by a correction coefficient kp that is greater than 1.0 (FIG. 5) when the atmospheric pressure Pa is less than the standard pressure Pnml, while when the battery SOC is not less than the lower limit threshold SL, the correction coefficient kp is set (at S150 in FIG. 2) to 1.0 regardless of the atmospheric pressure, so that no correction in the target engine power Pe* is made (at S160 in FIG. 2) or used for controlling the engine (at S220 in FIG. 2), in order to appropriately manage the power storage/charging ratio (SOC) and avoid excessive decrease in the charging ratio when traveling in an area with low atmospheric pressure.
Here, the examiner takes Official Notice that, e.g., according to the Ideal Gas Law, as atmospheric pressure increases, the (ambient) air density increases, and as atmospheric pressure decreases, the (ambient) air density decreases.3  See also paragraph [0033] in Aoki (JP, ‘767)
It would have been obvious at the time the application to implement or modify the Komiyama et al. (‘836) vehicle drive system and controlling method so that when (as at S130 in FIG. 2 of Aoki (JP, ‘767)) a detected battery SOC was less than a lower limit threshold SL (which is itself set based on the atmospheric pressure Pa) the target engine power Pse (and correspondingly, Ped in Aoki (JP, ‘767)) would have been corrected/increased (as at S140, S160 in Aoki (JP, ‘767)) by a factor/correction coefficient kp that was greater than 1.0 when the atmospheric pressure Pa was less than the standard pressure Pnml, as taught by Aoki (JP, ‘767; see FIG. 5), while when the battery SOC was not less than the lower limit threshold SL, the factor/correction coefficient kp would have been set (as at S150 in FIG. 2 of Aoki (JP, ‘767)) to 1.0 regardless of the atmospheric pressure, so that no correction/increase in the target engine power Pse would have been made (as at S160 in FIG. 2 of Aoki (JP, ‘767)) or otherwise used for controlling/correcting the target engine output Pse in FIG. 5, as taught by Aoki (JP, ‘767), in order that the power storage/charging ratio (SOC) would have been predictably and appropriately managed and to avoid excessive decrease in the charging ratio when traveling in an area with low atmospheric pressure, as taught by Aoki (JP, ‘767), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or modified Komiyama et al. (‘836) vehicle drive system and controlling method would have rendered obvious:
per claim 1, detecting an air density in an environment in which the vehicle travels [e.g., detecting Pa at 89 in FIG. 1 of Aoki (JP, ‘767)]; 
correcting the target engine output based on the air density that was detected with respect to a decrease in the air density [e.g., at S160 in FIG. 2 of Aoki (JP, ‘767)], and causing the power generated by the generator to follow the target generated power [e.g., as at S220 in FIG. 2 of Aoki (JP, ‘767); and at S22 in FIG. 5 of Komiyama et al. (‘836) when the target engine power (Pse) was corrected to PE* as taught by Aoki (JP, ‘767)]; 
permitting or stopping execution of an air density correction in accordance with an operating state of the drive system [e.g., in accordance with SOC, etc. as taught at S130 in FIG. 2 of Aoki et al. (JP, ‘767)]; 
detecting a state of charge of the battery [e.g., at S100 in FIG. 2 of Aoki et al. (JP, ‘767)]; and 
executing the air density correction upon determining the state of charge of the battery is low [e.g., when the answer at S130 in FIG. 2 of Aoki (JP, ‘767) is YES], and stopping the execution of the air density correction upon determining the state of charge of the battery is high [e.g., when the answer at S130 in FIG. 2 of Aoki (JP, ‘767) is/becomes NO];  
per claim 3, a hybrid vehicle control method for controlling a hybrid vehicle provided with a drive system with an internal combustion engine, a generator configured to be driven by the internal combustion engine, and a battery configured to be charged by power generated by the generator [e.g., all as shown in FIG. 4 (and FIG. 6) of Komiyama (‘836), and as described with respect to claim 1 above], the method comprising: 
setting a target generated power of the generator [e.g., Psg at S20 in FIG. 5 of Komiyama et al. (‘836); see also FIG. 7]; 
calculating a target engine output of the internal combustion engine [e.g., Pse at S21 in FIG. 5 of Komiyama et al. (‘836); see also FIG. 7] in accordance with the target generated power; 
detecting an air density in an environment in which the vehicle travels [e.g., detecting Pa at 89 in FIG. 1 of Aoki (JP, ‘767)]; and 
correcting the target engine output based on the detected air density with respect to a decrease in air density [e.g., as at S160 in FIG. 2 of Aoki (JP, ‘767)], and causing the generated power of the generator to follow the target generated power [e.g., as at S220 in FIG. 2 of Aoki (JP, ‘767); and at S22 in FIG. 5 of Komiyama et al. (‘836) when the target engine power (Pse) was corrected to PE* as taught by Aoki (JP, ‘767)], 
permitting or stopping execution of an air density correction in accordance with an operating state of the drive system [e.g., in accordance with SOC, etc. as taught at S130 in FIG. 2 of Aoki et al. (JP, ‘767)], and detecting the state of charge of the battery, such that when the state of charge of the battery is low, an air density correction is executed [e.g., when the answer at S130 in FIG. 2 of Aoki (JP, ‘767) is YES], and when the state of charge of the battery is high, the execution of the air density correction is stopped [e.g., when the answer at S130 in FIG. 2 of Aoki (JP, ‘767) is/becomes NO], 
calculating, as the target engine output, a first target engine output [e.g., Ped in Aoki (JP, ‘767)] in accordance with the state of charge of the battery [e.g., paragraphs [0036], [0038], etc. in Aoki (JP, ‘767)] and a second target engine output [e.g., Pe* at S160 in FIG. 2 of Aoki (JP, ‘767)] in accordance with a power requirement for the internal combustion engine other than the first target engine output, 
setting a final target engine output based on a greater of the first and second target engine outputs [e.g., at S170 in FIG. 2 of Aoki (JP, ‘767), where Pe* > Ped when kp > 1.0 as shown in FIG. 5], and 
executing the air density correction irrespective of the operating state of the drive system when the final target engine output is based on the second target engine output [e.g., as at S220 in FIG. 2 of Aoki (JP, ‘767); and at S22 in FIG. 5 of Komiyama et al. (‘836) when the target engine power (Pse) was corrected to PE* as taught by Aoki (JP, ‘767)];  
per claim 6, a hybrid vehicle control device for a hybrid vehicle provided with a drive system including an internal combustion engine, a generator configured to be driven by the internal combustion engine, and a battery configured to be charged by power generated by the generator [e.g., all as shown in FIG. 4 (and FIG. 6) of Komiyama (‘836), and as described with respect to claim 1 above], comprising: 
an engine controller [e.g., S11, S12 in Komiyama et al. (‘836)] that controls an output of the internal combustion engine, 
the engine controller comprising: 
a target engine output calculation unit [e.g., implementing S21, S22, etc. in FIG. 5 of Komiyama et al. (‘836), as implemented or modified in view of Aoki (JP, ‘767); see also FIG. 7] that calculates a target engine output of the internal combustion engine [e.g., Pse at S21 in FIG. 5; see also FIG. 7] in accordance with a target generated power of the generator [e.g., as set as Psg at S20 in FIG. 5 of Komiyama et al. (‘836); see also FIG. 7]; 
an air density detection unit [e.g., detecting Pa at 89 in FIG. 1 of Aoki (JP, ‘767)] that detects an air density in an environment in which the vehicle travels; 
a target engine output correction unit [e.g., in the hybrid electronic control unit 70 of Aoki (JP, ‘767); and in the controllers (S8-S12) of Komiyama et al. (‘836)] that corrects the target engine output based on the air density that was detected with respect to a decrease in the air density [e.g., as at S160 in FIG. 2 of Aoki (JP, ‘767)], and that executes an air density correction of the target engine output thereby causing the power generated power by the generator to follow the target generated power [e.g., as at S220 in FIG. 2 of Aoki (JP, ‘767); and at S22 in FIG. 5 of Komiyama et al. (‘836) when the target engine power (Pse) was corrected to PE* as taught by Aoki (JP, ‘767)]; and 
a correction execution switching unit [e.g., implementing S130 to S160, etc. in FIG. 2 of Aoki (JP, ‘767)] that permits or stops execution of the air density correction of the target engine output correction unit in accordance with an operating state of the drive system [e.g., in accordance with SOC, etc. as taught at S130 in FIG. 2 of Aoki et al. (JP, ‘767)], the engine controller being configured to detect a state of charge of the battery [e.g., at S100 in FIG. 2 of Aoki (JP, ‘767)], 
the engine controller being further configured to execute the air density correction upon detecting the state of charge of the battery is low [e.g., when the answer at S130 in FIG. 2 of Aoki (JP, ‘767) is YES], and the engine controller being further configured to stop the air density correction the upon detecting the state of charge of the battery is high [e.g., when the answer at S130 in FIG. 2 of Aoki (JP, ‘767) is/becomes NO];
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Komiyama et al. (2002/0123836) in view of Aoki (Japan, 2009-255767; EPO machine translation attached) as applied, for example, to claim 1 above, and further in view of Tachibana et al. (Japan, 2007-285248; EPO machine translation attached).
Komiyama et al. (‘836) as implemented or modified in view of Aoki (JP, ‘767) has been described above.
The implemented or modified Komiyama et al. (‘836) vehicle drive system and controlling method may not reveal the recited control during intermittent and continuous combustion operation, although these limitations are recited in a manner that is indefinite and cannot be precisely construed/interpreted by the examiner.  In this respect, Komiyama et al. (‘836) does teach in conjunction with the embodiment of FIGS. 6 and 7, e.g., at paragraphs [0103] to [0108]ff, that the power Ppev required for running only by the motor may be compared with the available battery discharge power Ppa computed by the battery controller (P13), and when the required running power Ppev is less than or equal to the available battery discharge power Ppa, operation of the engine P1 may be stopped (idle stop), and when the required running power Ppev is larger than the available battery discharge power Ppa, the engine stop (idle stop) may be prohibited.
However, in the context/field of an improved internal combustion engine control device utilizing air density correction, Tachibana et al. (JP, ‘248) teaches that air density correction may be prevented while the engine is idling, for preventing unwanted rotation increases and decreases during idle rotation control and for not deteriorating the control reliability of the engine.
It would have been obvious at the time the application was filed to implement or further modify the Komiyama et al. (‘836) vehicle drive system and controlling method e.g., of FIGS. 4 and 5 so that when the required running power (Ppev) was less than or equal to the available battery discharge power (Ppa), operation of the engine S would have been (intermittently) stopped (idle stop), and when the required running power (Ppev) was larger than the available battery discharge power (Ppa), the engine stop (idle stop) would have been prohibited resulting in continuous idling/running of the engine, as taught by Komiyama et al. (‘836) himself, and so that when the engine was idling (and not stopping intermittently), the air density correction control would have been prevented, as taught by Tachibana et al. (JP, ‘248), in order that unwanted rotation increases and decreases during idle rotation control would have been predictably prevented and the control reliability of the engine would not have been deteriorated, as taught by Tachibana wet al. (JP, ‘248), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or further modified Komiyama et al. (‘836) vehicle drive system and controlling method would have rendered obvious:
per claim 2, a hybrid vehicle control method for controlling a hybrid vehicle provided with a drive system with an internal combustion engine, a generator configured to be driven by the internal combustion engine, and a battery configured to be charged by power generated by the generator [e.g., all as shown in FIG. 4 (and FIG. 6) of Komiyama (‘836), and as described with respect to claim 1 above], the method comprising: 
setting a target generated power of the generator [e.g., Psg at S20 in FIG. 5 of Komiyama et al. (‘836)]; 
calculating a target engine output of the internal combustion engine in accordance with the target generated power [e.g., Pse at S21 in FIG. 5; see also Ppe at P25 in FIG. 7]; 
detecting an air density in an environment in which the vehicle travels [e.g., detecting Pa at 89 in FIG. 1 of Aoki (JP, ‘767)]; and
correcting the target engine output based on the air density that was detected with respect to a decrease in the air density [e.g., as at S160 in FIG. 2 of Aoki (JP, ‘767)], and causing the power generated by the generator to follow the target generated power [e.g., as at S220 in FIG. 2 of Aoki (JP, ‘767); and at S22 in FIG. 5 of Komiyama et al. (‘836) when the target engine power (Pse) was corrected to PE* as taught by Aoki (JP, ‘767)], wherein execution of the air density correction is permitted or stopped in accordance with an operating state of the drive system [e.g., in accordance with SOC, etc. as taught at S130 in FIG. 2 of Aoki et al. (JP, ‘767)], 
the drive system is also provided with an electric motor that is connected to a drive wheel of the vehicle so as to transmit power thereto [e.g., S4 in FIG. 4 of Komiyama et al. (‘836) and P4 in FIG. 6 of Komiyama et al. (‘836)], and that is configured so as to be simultaneously or selectively supplied with power from the generator and the battery [e.g., as shown in FIG. 4 of Komiyama et al. (‘836), e.g., either when the generator is operating, or when the required running power was less than or equal to the available battery discharge power, and the engine was stopped, as taught by Komiyama et al. (‘836)], wherein
when the required output is generated for the drive system [e.g., the required running power and/or the target drive power (Psd) in Komiyama et al. (‘836)], 
during an intermittent combustion operation in which the internal combustion engine is repeatedly started and stopped [e.g., during idle stop control when the required running power (Ppev) was less than or equal to the available battery discharge power (Ppa), as taught by Komiyama et al. (‘836)], the air density correction is executed [e.g., as taught by Aoki (JP, ‘767) at S130 to S160, S220, etc. in FIG. 2, in paragraphs [0038], etc.]; and during a continuous combustion operation in which the internal combustion engine continues to carry out combustion [e.g., when idle stop is prohibited as taught by Komiyama et al. (‘836) at paragraphs [010] to [0108]ff, etc., e.g., when the required running power was larger than the available battery discharge power], the execution of the air density correction is stopped [e.g., during the (continuous) idling, as taught by Tachibana et al. (JP, ‘248), to prevent unwanted increases/decreases in the idle rotation speed];
Allowable Subject Matter
Claims 4, 5, and 7[4] would apparently be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For example only, Kim (2012/0072061) reveals a hybrid vehicle in which atmospheric pressure compensation is applied to an engine operating point (at S107, S108) when the battery SOC is low, and the atmospheric pressure compensation is not applied to an engine operating point (at S104) when the battery SOC is not low.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A TESTARDI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See the 2019 35 U.S.C. 112 Compliance Federal Register Notice (Federal Register, Vol. 84, No. 4, Monday, January 7, 2019, pages 57 to 63).  See also http://ptoweb.uspto.gov/patents/exTrain/documents/2019-112-guidance-initiative.pptx .  Quoting the FR Notice at pages 61 and 62, "The Federal Circuit emphasized that ‘‘[t]he written description requirement is not met if the specification merely describes a ‘desired result.’ ’’ Vasudevan, 782 F.3d at 682 (quoting Ariad, 598 F.3d at 1349). . . . When examining computer-implemented, software-related claims, examiners should determine whether the specification discloses the computer and the algorithm(s) that achieve the claimed function in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as 'a finite sequence of steps for solving a logical or mathematical problem or performing a task.' Microsoft Computer Dictionary (5th ed., 2002). Applicant may 'express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure.' Finisar, 523 F.3d at 1340 (internal citation omitted). It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682–83. If the specification does not provide a disclosure of the computer and algorithm(s) in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result, a rejection under 35 U.S.C. 112(a) for lack of written description must be made. See MPEP § 2161.01, subsection I."
        2 See http://www.uspto.gov/sites/default/files/documents/fnctnllnggcmptr.pptx at page 29.
        3 In support of this Official Notice, see e.g., Muta et al. (2009/0105043) at paragraph [0003] (“the lower atmospheric pressure leads to the lower density of the air”) and claim 3 (“wherein the air density-affecting physical quantity detection unit includes an atmospheric pressure measurement unit that measures atmospheric pressure”), Kageyama et al. (2015/0204254) at paragraph [0032] (“An air density calculation unit 30 calculates an air density based on the atmospheric pressure around the vehicle 100. Specifically, the air density is calculated by dividing the current atmospheric pressure detected by the atmospheric pressure sensor 21 by a standard air pressure”), Baba et al. (2016/0325733) at paragraph [0048] (“Namely, in a highland and the like, atmospheric pressure PA is low and the air density (air mass with respect to air volume) is low”), Okubo et al. (2017/0305412) at paragraph [0031] (“lower barometric pressure and associated air density”), and the Wikipedia article, “Ideal gas law” (old revision).
        4 And apparently/possibly claim 8, if the claim were drawn to include the limitations of claims 2 and 7, as may have been intended).